Citation Nr: 9902545	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-19 987	)	DATE
	)
	)
Received from the Department of Veterans Affairs Regional 
Office
In Cleveland, Ohio


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1971. 

After a timely notice of disagreement was received from the 
veteran in January 1990, the Board of Veterans' Appeals (the 
Board) denied the veteran's claim for entitlement to service 
connection for hip disorders, characterized as avascular 
necrosis, status postoperative bilateral total hip 
replacements in a decision in April 1994.  In August 1994, 
the veteran entered into a written agreement with an attorney 
to represent him.  Both parties signed this agreement.  The 
veteran then appealed the April 1994 Board denial of his 
claim for service connection for bilateral hip disorders to 
the Court of Veterans Appeals (the Court).  In December 1994, 
the Court granted a joint motion for remand and vacation of 
the Board's April 1994 decision.  The Court remanded  the 
case for further adjudication to the Board.  In August 1995, 
the Board granted the veteran's claim for entitlement to 
service connection for hip disorders characterized as 
avascular necrosis, status postoperative bilateral total hip 
replacements.

In a rating in September 1995, the regional office assigned a 
30 percent evaluation for disability of the left hip, 
effective from November 23, 1988, date of claim, temporary 
100 percent evaluations, effective March 16, 1994, and a 
90 percent evaluation, effective from July 1, 1995.  The 
regional office assigned a 30 percent evaluation for 
disability of the right hip, effective from November 23, 
1988.  This resulted in a combined evaluation of 60 percent 
effective from November 23, 1988, and 100 percent effective 
from March 16, 1994.  The veteran was also found entitled to 
receive special monthly compensation benefits, effective from 
April 21, 1994.

In correspondence in December 1995, the veteran and his 
attorney were advised of this award.  They were also advised 
that, pursuant to an attorney fee agreement of record, 
20 percent of past-due benefits were being withheld for 
payment to the attorney (computed as $14,664.40, 20 percent 
of the award of $73,322), pending a determination by the 
Board of eligibility for payment of attorney's fees.

In December 1995, the veteran and his attorney advised the 
Board that no additional evidence or argument concerning the 
attorney fee issue was being submitted.  However, the veteran 
and his representative indicated that they disagreed with the 
ratings assigned in the September 1995 regional office rating 
action.  They noted that the veteran had been unable to work 
since 1986, that he had been awarded Social Security 
disability benefits around 1986, and that he had indicated at 
various times during his pending claim that he was 
unemployable.  They requested a total compensation rating by 
reason of individual unemployability, effective from date of 
claim, or November 23, 1988, and increased ratings for the 
veteran's hip disabilities.

In a rating in February 1996, the regional office affirmed 
the rating action of September 1995 relating to the specific 
evaluations assigned for the hip disabilities, and denied 
entitlement to a total compensation rating by reason of 
individual unemployability for the period from November 23, 
1988, through March 15, 1994.  

In March 1996, the Board determined that the veteran's 
attorney was eligible for payment of attorney's fees from 
past-due benefits.  The Board noted the regional office's 
determination that the veteran's total past-due benefits 
amounted to $73,322.  The Board further noted that the August 
1994 agreement between the veteran and his attorney provided 
for a contingency fee of 20 percent of past-due benefits 
based upon a favorable resolution of the veteran's claim, and 
that the veteran's past-due benefits was to be paid by the 
Department of Veterans Affairs (VA) directly to the attorney.  
The Board found that legal services were provided by the 
attorney, which led to the favorable resolution of the 
veteran's claim for service connection and for payment of 
past-due benefits.  The Board concluded that the attorney was 
entitled to receive $14,664.40, representing 20 percent of 
the veteran's total past-due benefits.

In early February 1997, the veteran and his attorney filed a 
timely notice of disagreement with the February 1996 decision 
denying increased ratings for the bilateral hip disability 
and for a total compensation rating by reason of individual 
unemployability prior to March 16, 1994.  Thereafter, the 
attorney submitted additional argument, and the Board 
obtained Social Security records.  

In a rating in May 1998, the regional office determined that 
the left hip disability warranted a 50 percent evaluation 
from November 23, 1988, and continued the 90 percent 
evaluation effective from July 1, 1995.  The regional office 
determined that a 50 percent evaluation would be assigned for 
the right hip disability, effective from November 23, 1988.  
This resulted in a combined 80 percent evaluation being 
assigned from November 23, 1988.  Finally, the regional 
office determined that the veteran was entitled to a total 
compensation rating by reason of individual unemployability, 
effective from November 23, 1988.

In letters to the veteran and his attorney in November and 
December 1998, the veteran and his attorney were advised of 
this decision.  In addition, the veteran was advised that the 
amended award for past-due benefits was an additional 
$65,710.  They were advised that 20 percent of this amount 
(or $13,142) was being withheld for attorney's fees pending a 
determination by the Board concerning the payment of such 
fees.  No further statement was received from the veteran or 
the attorney.

The case is now before the Board to determine the eligibility 
for payment of the attorney's fees from past-due benefits 
relating to this latest award pursuant to the regional office 
rating action in May 1998.  


FINDINGS OF FACT

1.  In April 1994, the Board denied the veteran's claim for 
service connection for hip disabilities.  This decision 
followed a timely notice of disagreement being received from 
the veteran in January 1990.

2.  In a written agreement in August 1994, an attorney was 
retained by the veteran to provide legal services on a 
contingency basis of 20 percent of past-due benefits awarded, 
based upon a favorable resolution of the veteran's claim.  It 
was also agreed that the 20 percent of the veteran's past-due 
benefits were to be paid directly by the VA to the attorney 
if the claim was successful.

3.  Legal services were provided by the attorney which led to 
a favorable Board decision in August 1995 granting service 
connection for disability of the right hip and the left hip.

4.  In a rating action in September 1995, the regional office 
assigned a 30 percent evaluation for disability of the right 
hip, effective from November 23, 1988, date of claim, a 
30 percent evaluation for disability of the left hip, 
effective from November 23, 1988, temporary 100 percent 
evaluations effective from March 16, 1994, and a 90 percent 
evaluation for disability of the left hip, effective from 
July 1, 1995.  This resulted in a combined evaluation of 
60 percent effective from November 23, 1988, temporary 
100 percent evaluations from March 16, 1994, and a 
100 percent evaluation from July 1, 1995.  The veteran was 
also awarded special monthly compensation benefits effective 
from April 21, 1994.  

5.  The regional office then set aside 20 percent (or 
$14,664) of the total award for past-due benefits, and the 
Board, in a decision in March 1996, found the veteran's 
attorney entitled to receive this amount in attorney's fees 
for past-due benefits.

6.  The veteran and the attorney then indicated that the 
amount of past-due benefits payable were insufficient, 
indicating that the veteran should have been paid 
compensation benefits based on a 100 percent evaluation based 
on individual unemployability, effective from the date of 
claim, November 23, 1988.

7.  In a rating in May 1998, the regional office found that 
the veteran was entitled to a 50 percent evaluation for each 
hip disability, effective from November 23, 1988, and 
entitled to a total compensation rating by reason of 
individual unemployability, effective from November 23, 1988.  
This resulted in a further award of past-due benefits to the 
veteran in the amount of $65,710.

8.  An amount of $13,142 was withheld for the attorney's fees 
pursuant to the August 1994 fee agreement between the veteran 
and the attorney.  

9.  Past-due benefits are payable to the appellant pursuant 
to a fee agreement which was in writing, signed by both the 
appellant and the attorney, and specific as to terms and 
percentage of past-due benefits to be paid.  

10.  The attorney's fee agreement provided that 20 percent 
from past-due benefits was to be paid by the VA directly to 
the attorney, with no fees owed if there was no recovery of 
past-due benefits.  


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the VA 
have been met, and the additional payment of $13,142 
represents a reasonable fee of 20 percent of additional past-
due benefits awarded to the veteran.  38 U.S.C.A. § 5904 
(West 1991); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 
38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee 
may be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; (3) the attorney or agent must have been retained not 
later than one year following the date of the Board decision 
denying benefits.  In this case, the Board determined in a 
decision in March 1996 that the August 1994 agreement between 
the veteran and the attorney in this case was valid, 
entitling the attorney to attorney's fees from past-due 
benefits.  The August 1994 agreement met the above-mentioned 
three criteria, as there was a Board decision denying service 
connection for a bilateral hip condition in April 1994, a 
previously timely filed notice of disagreement subsequent to 
November 18, 1988, and the retaining of the attorney and 
signing of the fee agreement within one year of the Board 
denial.   

The Board determined in March 1996 that the attorney in this 
case was entitled to fees from past-due benefits.  The 
question that must now be determined is whether the attorney 
may now receive fees for the past-due benefits payable 
pursuant to the rating action in May 1998.  In this regard, 
it is noted that when notice of the rating action of 
September 1995 was sent to the veteran and his attorney, both 
provided notice that such rating action was insufficient, as 
it did not provide for all of the benefits sought from the 
date of claim.  They disagreed with the amount and fairness 
of the award.  Their disagreement arose out of, and was a 
continuation of, the initial decision of the Board in April 
1994 denying benefits to the veteran.  The rating action of 
May 1998 modified the rating action of September 1995 by 
awarding more benefits from the date of claim, November 23, 
1988.  It awarded additional past-due benefits pursuant to 
the grant of service connection and pursuant to the Board 
decision of August 1995.  Accordingly, the additional award 
and additional benefits paid to the veteran pursuant to the 
May 1998 regional office rating action is considered part of 
the veteran's initial award of compensation benefits, and 
represents past-due benefits.  The attorney fee may be paid 
from this amended award, as it was paid pursuant to the 
initial (and incomplete) award in September 1995.  

As previously indicated, the fee agreement signed by the 
veteran and the attorney in this case has been accepted as 
valid.  The agreement specified that the fee, 20 percent of 
the total amount of any past-due benefits awarded on the 
basis of the claim, would be payable by the VA directly to 
the attorney and was contingent on the claim being resolved 
in a manner favorable to the veteran.  Accordingly, the 
August 1994 attorney fee agreement meets the criteria for a 
fee permissible by an attorney, and is considered reasonable 
in accordance with the amount of time spent by the attorney.  
38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.  


ORDER

Eligibility for the additional payment directly by the VA to 
the attorney for services rendered before the VA, (or 
$13,142), representing 20 percent of the amended award, is 
established.  



		
ROBERT D. PHILIPP
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991), a final decision of the Board 
of Veterans' Appeals may be appealed to the United States 
Court of Veterans Appeals by a person adversely affected by 
the decision within 120 days from the date of mailing of 
notice of the decision.  The date which appears on the face 
of this decision constitutes the date of mailing and the copy 
of this decision which you have received is your notice of 
the action taken by the Board of Veterans' Appeals.
- 2 -
